Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending. Claims 1 and 6 are independent.
This Application was published as U.S. 2022/0199072.
            Apparent priority: 21 December 2020.
Claim Objections
Claim 3 is objected to because of the following informalities: it is missing the ending period.
3. The voice wake-up device of claim 1, wherein the microphone module comprises
 a microphone array composed of a plurality of microphones, and 
the microcontroller unit comprises at least one beamforming component, 
wherein the microphone array is configured to receive the ambient sounds from different directions, and the beamforming component generates concentrated directional input sound signals according to the ambient sounds in the different directions.
Appropriate correction is required.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “electrical connector” in Claim 1. These limitations are generic in the context of the art and don’t refer to any specific structure and only serve as placeholders for the structure that performs the associated function(s) without providing any information about what that structure is. MPEP 2181 I A says:
For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts.

Note: there are limitations including the nonce placeholders such as “unit” or “module” that are NOT interpreted under 112(f) because sufficient structural terms are included in the name or description of the limitation.
Based on the Specification:  “[0022] The electrical connector 4 and the microphone module 2 are configured on a circuit board (not shown). The electrical connector 4 includes a plug-and-play interface, such as a universal serial bus (USB). Accordingly, the electronic device 7 further includes a port supporting the plug-and-play interface to connect to the electrical connector 4 of the voice wake-up device 1. In another embodiment, the electrical connector 4 of the present disclosure can be configured and applied to an inter-integrated circuit (I2C) inside the electronic device 7. That is, the voice wake-up device 1 of the present disclosure can be built on a circuit board inside the electronic device 7.”
PLEASE NOTE: This is NOT a rejection. Please don’t address it as a rejection. If the Applicant does not agree with the INTERPRETATION, he may argue or amend to replace the terms interpreted under 112(f) with structural terms such as “a universal serial bus” as appropriately supported by the Specification. In the alternative, he may let the interpretation stand if the intent was to include a means plus function limitation in the Claim.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (U.S. 10601599).
Regarding Claim 1, Patel teaches: 
1. A voice wake-up device, [Patel, Figure 1, “Audio Signal Processor 120” teaches the “voice wake-up device” of the Claim and “Host 150” teaches the “electronic device” of the Claim.]
comprising: 
a microphone module for receiving ambient sounds when an electronic device is in a hibernation mode; [Patel, Figure 1, “Audio Input Circuitry 121” connected to microphones 105 a, b,…,n teaches the “microphone module” of the Claim.  The device is in “sleep mode” / “hibernation mode” to start with in order to conserve power.  See Figure 4, 400.  “The audio sensor array 105 comprises one or more sensors, each of which may be implemented as a transducer that converts audio inputs in the form of sound waves into an audio signal. In the illustrate environment, the audio sensor array 105 comprises a plurality of microphones 105a-105n, each generating an audio input signal which is provided to the audio input circuitry 121 of the audio signal processor 120. The sensor array 105 generates a multichannel audio signal, with each channel corresponding to an audio input signal from one of the microphones 105a-105n.” Col. 3, 45-54.  “The methods and apparatus of the present invention provide improved techniques for processing audio samples in low power voice-controlled devices. In various embodiments, audio received during a sleep mode, low-power mode or wake up sequence is processed with low latency by a host device.”  Col. 2, 9-14.  “In various embodiments, the low power DSP stores audio samples in a delay buffer when the host is in sleep mode.”  Col. 2, 32-33.]
an electrical connector for electrically connecting to a connection port of the electronic device to connect the voice wake-up device to the electronic device; and [Patel, Figure 1, “USB” connecting the “Audio Signal Processor 120”/ “Voice wake-up device” to a “Host 150” / “electronic device.”  “… When the transfer of stored audio data from the circular buffer to the host processor starts, the stored and currently processed audio samples are sent over the same audio stream (such as through a USB interface).”  Col. 2, 62-67.  The “USB interface” teaches the “connection port” of the Claim.]
a microcontroller unit coupled to the microphone module and the electrical connector and comprising at least one microcontroller and a memory for storing executable instructions of the microcontroller which enable the microcontroller unit to execute multiple tasks comprising: [Patel, Figure 1, either the “Audio Signal Processor 120” which includes the “Digital Signal Processor 123” and the “Trigger Engine 125” or the “Processor 151” and “Memory 153” of the “Host 150” can teach the “microcontroller unit” of the Claim.]  
detecting whether a sound signal is in the ambient sounds received by the microphone module, and generating an input sound signal according to the sound signal; [Patel, Figure 3, steps 300 where audio is received and 302 where the audio signal is transmitted to the trigger engine.  “FIG. 3 is a flow chart illustrating an example operation of an audio signal processor, in accordance with one or more embodiments. In some embodiments, the method may be performed by one or more components in the audio signal processor 120 of the audio processing device 100 of FIG. 1. At the start of the method, the audio signal processor receives and processes a multichannel audio signal to produce an enhanced audio signal (e.g., audio samples) 300. Then, the audio signal processor transmits the enhanced audio signal (e.g., audio samples) to a trigger engine and to a delay buffer 302….” Col. 8, 59 to Col. 9, 2.  In Figure 4, steps 402, 404, and 406 teach this limitation.]
determining whether the input sound signal comprises a predetermined wake-up voice; and [Patel, Figure 3, “Trigger word detected? 304” or Figure 4, “Trigger word validates? 408.”]
confirming the predetermined wake-up voice is comprised in the input sound signal and outputting a wake-up instruction to wake up the electronic device entering the non-hibernation mode from the hibernation mode. [Patel, Figure 3, “send wakeup command to host 306.” The “confirming” step corresponds to the question asked at 304 and receiving the response Yes.  (see the supporting Specification of the instant Application at [0038].)  Figure 4 is the flowchart from the viewpoint of the Host/electronic device and includes an extra step of validation at 408:  “In various embodiments, the host system may include a high performance trigger engine that revalidates the keyword to ensure the keyword has been detected,” Col. 2, 22-27.  “The host then validates the presence of a trigger word in the audio samples in step 408. If the host determines that a trigger word has not been validated, the method proceeds to step 400. However, if the host determines that the presence of a trigger word has been validated, the host processes the audio data for voice command 410.”  Col.9, 33-40.]

Regarding Claim 2, Patel teaches: 
2. The voice wake-up device of claim 1, wherein the multiple tasks performed by the microcontroller unit further comprise 
performing a noise canceling processing by the microcontroller unit before the task of determining the predetermined wake-up voice is comprised in the input sound signal for canceling noises of the ambient sounds received by the microphone module, and [Patel, “The audio input circuitry 120 processes the audio input signal (e.g., by enhancing the audio input signal by removing environment noise) to produce audio samples.”  Col. 6, 34-37.  Figure 2, “Digital Signal Processing and Enhancement 220.”]
comprise performing an echo processing for canceling the echo in the ambient sounds. [Patel, “The audio input circuitry 121, for example, may include an interface to the audio sensor array 105, anti-aliasing filters, analog-to-digital converter circuitry, echo cancellation circuitry, and other audio processing circuitry and components as disclosed herein.” Col. 3, 60-65.]

Regarding Claim 6, Patel teaches: 
6. A control method of a voice wake-up device for waking up an electronic device in a hibernation mode, the electronic device having a connecting port, the voice wake-up device comprising a microphone module, an electrical connector, and a microcontroller unit comprising at least one microcontroller and a memory, and [Patel, Figures 1 and 2 both showing a wake-up portion (“Audio signal processing Device 100/200”) separate from the main electronic device (“Host 150/235”).]
the control method comprising: 
electrically connecting the electrical connector and the connecting port of the electronic device to connect the voice wake-up device to the electronic device and setting a wake-up voice; [Patel, Figure 1 showing a USB connection between the “audio signal processor 120” / “voice wake-up device” and the “host 150” / “electronic device.”]
determining whether the electronic device is in a hibernation mode or in a non-hibernation mode by the microcontroller unit; [Patel, Figure 3, the Host/electronic device system is in “sleep mode” when inactive and wakes up after a keyword is detected at the DSP in the audio input and the DSP conducts: “send wake up command to host 306” or in Figure 4, the host “receive wake up command 402.”]
receiving ambient sounds by the microphone module when the electronic device is in the hibernation mode; [Patel, Figure 3, “receive … audio signal 300.”  This occurs during hibernation/sleep mode because wake-up/trigger word has not yet been detected.  “After the digital signal processor 123 receives the stop command from the host 150, the digital signal processor 123 stops transferring audio samples to the host 150 and continues to store input audio samples in the delay buffer 124 and detects one or more keywords using the low power trigger engine 125.”  Col. 7, 25-30.]
detecting whether a sound signal is in the ambient sounds received by the microphone module, generating an input sound signal according to the sound signal, and judging whether the wake-up voice predetermined is comprised in the input sound signal; and [Patel, Figure 3, step 300, and decision step 304.  “Then, the audio signal processor transmits the enhanced audio signal (e.g., audio samples) to a trigger engine and to a delay buffer 302. Then, the audio signal processor determines whether a trigger word has been detected 304. If the audio signal processor determines that a trigger word has not been detected, then the method proceeds to step 300.”  Col. 9, 1-5.]
confirming the wake-up voice predetermined is comprised in the input sound signal and outputting a wake-up instruction to wake up the electronic device entering the non-hibernation mode from the hibernation mode. [Patel, Figure 3, “Trigger Word Detected 304” to YES and “send wake up command to host 306” to wake the Host/electronic device from hibernation/sleep.  The Host/ “electronic device” as shown in Figure 4 may conduct its own confirmation at “trigger word validated? 408” using a higher power “trigger engine 155/255” than the one used by the “audio signal processor 120/200.”  “In various embodiments, the host system may include a high performance trigger engine that revalidates the keyword to ensure the keyword has been detected,” Col. 2, 22-27.]

Claim 7 is a method Claim with limitations similar to the limitations of Claim 2 and is rejected under similar rationale.
7. The control method of the voice wake-up device of claim 6, further comprising performing a noise canceling processing by the microcontroller unit before determining the wake-up voice predetermined is comprised in the input sound signal for canceling noises of the ambient sounds received by the microphone module, and comprising performing an echo processing for canceling echoes in the ambient sounds.

Regarding Claim 10, Patel teaches: 
10. The control method of the voice wake-up device of claim 6, 
wherein the microphone module repeatedly executes an action of receiving the ambient sounds after a specified interval time has elapsed to make the voice wake-up device be able to wake up the electronic device instantly. [Patel, in Figure 3 (and Figure 4) teaches a “stop command” which is generated by the electronic device (it is not the user saying “stop”) after detecting a period of inactivity.  During the period of inactivity / “sleep mode,” the low power DSP (“Audio Signal Processor 120/200”) is still monitoring the environmental audio for detection of the trigger/wake word.   “Receive stop command? 314” to Yes to “stop transferring data from delay buffer to Host 316” to looping back to “receive and process … audio signal … 300” and “transmit … to a trigger engine … 302.”  “After a period of time without activity, the host 150 may sends a stop command to the digital signal processor 123 to stop transferring the audio samples from the delay buffer 124 to the input buffer 154. After the host 150 sends the stop command, the host 150 may enter a sleep mode. After the digital signal processor 123 receives the stop command from the host 150, the digital signal processor 123 stops transferring audio samples to the host 150 and continues to store input audio samples in the delay buffer 124 and detects one or more keywords using the low power trigger engine 125.”  Col. 7, 20-30.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Yang (U.S. 2019/0174226).
Regarding Claim 3, Patel teaches: 
3. The voice wake-up device of claim 1, wherein the microphone module comprises
 a microphone array composed of a plurality of microphones, and [Patel, Figure 1, “The audio input circuitry 121, for example, may include an interface to the audio sensor array 105, anti-aliasing filters, analog-to-digital converter circuitry, echo cancellation circuitry, and other audio processing circuitry and components as disclosed herein.” Col. 3, 60-65. “The audio sensor array 105 comprises one or more sensors, each of which may be implemented as a transducer that converts audio inputs in the form of sound waves into an audio signal. In the illustrate environment, the audio sensor array 105 comprises a plurality of microphones 105a-105n, each generating an audio input signal which is provided to the audio input circuitry 121 of the audio signal processor 120. The sensor array 105 generates a multichannel audio signal, with each channel corresponding to an audio input signal from one of the microphones 105a-105n.” Col. 3, 45-54.  ]
the microcontroller unit comprises at least one beamforming component, [Patel, Figure 1 or Figure 2, “The audio signal processor 200 receives a multichannel audio input from at least one audio sensor, such as microphone array 205 comprising at least one sensor 205a-205n. The audio sensors 205a-205n may be microphones that are implemented with an audio processing device, such as the audio signal processor 120 of FIG. 1. The audio signals may be processed initially by the audio input circuitry 215, which may include anti-aliasing filters, an analog to digital converter, and/or other audio input circuitry. The audio input circuitry 215 outputs a digital, multichannel audio signal having N channels, where N is the number of microphone inputs. The multichannel audio signal is passed to the digital signal processing and enhancement component 220, which processes the multichannel audio signal by removing environment noise to enhance the signal, and by optionally cancelling echo components within the audio signal to produce at least one channel that isolates the speech signal (e.g., by using beamforming techniques, blind source separation, or other audio enhancement techniques).”  Col. 7, 50 to col. 8, 2.]
wherein the microphone array is configured to receive the ambient sounds from different directions, and the beamforming component generates concentrated directional input sound signals according to the ambient sounds in the different directions [ Patel teaches the use of a microphone array and beamforming techniques and this limitation merely expands on what beamforming accomplished.]
Patel teaches the use of a microphone array and beamforming techniques but does not expressly say what beamforming normally does:
Yang teaches:
wherein the microphone array is configured to receive the ambient sounds from different directions, and the beamforming component generates concentrated directional input sound signals according to the ambient sounds in the different directions [Yang teaches the function of beamforming using microphone arrays as targeting a particular direction for voice pickup:  “[0013] In some embodiments, when the direction setting is activated, the multi-directional microphone array may detect the wakeup command from the relative location of the user and, in response, may enter an active listening mode to identify additional commands or speech commands coming from the direction of the relative location of the user. In some embodiments, the direction setting may include directing a beamforming function of the multi-directional microphone array toward the relative location of the user within the one of the plurality of voice pickup areas.”]
Patel and Yang pertain to keyword detection and use of microphone arrays and it would have been obvious to bring in the function of beamforming which is expressed in Yang but implicit (or probably inherent) in Patel for completeness. Yang teaches the purpose of having microphone arrays in wakeword settings: “[0002] Known speech recognition systems and methods use a multi-directional microphone array operating initially in a directionless setting. The multi-directional microphone array detects a wakeup command from within one of a plurality of voice pickup areas and, in response, activates a direction setting associated with the one of the plurality of voice pickup areas that receives the wakeup command to enhance speech recognition of forthcoming speech coming from the one of the plurality of voice pickup areas. ….”   This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 8 is a method Claim with limitations similar to the limitations of Claim 3 and is rejected under similar rationale.
8. The control method of the voice wake-up device according to claim 6, wherein receiving the ambient sounds by the microphone module when the electronic device is in the hibernation mode comprises: receiving the ambient sounds from different directions by a microphone array composed of a plurality of microphones of the microphone module, and generating concentrated directional input sound signals according to the ambient sounds in the different directions by at least one beamforming component of the microcontroller unit.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Wang (U.S. 2021/0195274).
Regarding Claim 4, Patel does not address the signal processing components.
Wang teaches: 
4. The voice wake-up device of claim 1, further comprising 
a stabilizer and [Wang, Figure 1, “Stabilizer 42, 53, 63.”  “[0050] More specifically, the voice wake-up unit 60 includes a voice recognition chip 61, a first linear voltage stabilizer 62 and a PMOS transistor switch circuit 63, ….”  In the Figure the stabilizer is shown as 63 and the PMOS switch as 62. ]
a quartz-crystal oscillator respectively coupled to the microcontroller unit. [Wang, Figure 1, “Crystal Oscillator 52” connected to the MCU 51.  “[0048] Next, the main control unit 50 further includes a crystal oscillator chip 52 and a third linear voltage stabilizer 53. …. The crystal oscillator chip 52 may provide the MCU chip 51 with its desired clock frequency, and in this embodiment the frequency of the crystal oscillator chip 52 is selected to be 16 MHz.”  Wang does not teach that the crystal of the crystal oscillator is quartz.  Quartz is a common type of crystal used in crystal oscillators and is suggested.]
Patel and Wang pertain to keyword detection circuits separate from the main device that is being controlled and it would have been obvious to bring the circuit details from Wang and combine with Patel which does not discuss the details of implementation.  This combination falls under combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Claim 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Wang and further in view of Cottinet (U.S. 20180275737).
Regarding Claim 5, Patel does not address the signal processing components.
Wang teaches that its mainboard 10 supplies the power to the wake-up modules after dropping the power down.  “[0048] Next, the main control unit 50 further includes a crystal oscillator chip 52 and a third linear voltage stabilizer 53. The television mainboard 10 may also supply power to the MCU chip 51 after dropping down to 3.3V by the 5V_USB interface and by the third linear voltage stabilizer 53, and may also supply another part of power to the analog-to-digital converter 41. The crystal oscillator chip 52 may provide the MCU chip 51 with its desired clock frequency, and in this embodiment the frequency of the crystal oscillator chip 52 is selected to be 16 MHz.”  So, the power supply in Wang is not independent.
Cottinet teaches: 
The voice wake-up device of claim 4, further comprising 
a power supply module coupled to the stabilizer and serving as a power supply source for the voice wake-up device independent to the electronic equipment. [Cottinet: “[0014] According to a general feature of this aspect, the core has a standby state and the appended module comprises a second power supply circuit independent of the first power supply circuit, a second clock independent of the first clock and having a frequency lower than that of the first clock, a digital processing unit timed by the second clock comprising at least a first means of capturing a first sound signal, and configured to deliver a processed sound signal, and a processing unit configured in order, in the presence of a parameter of the processed sound signal greater than a threshold, to analyze the content of the processed sound signal and to deliver, when the content of the sound signal comprises a reference pattern, an activating signal to the core that can take it out of its standby state.” ]
Patel and Wang and Cottinet pertain to keyword detection circuits separate from the main device that is being controlled and it would have been obvious to combine the independent power supply of Cottinet with the system of the combination for the reason stated by Cottinet as:  “[0015] As the second power supply circuit provided for powering the appended module is independent of the first power supply circuit provided for powering the core or even the rest of the electronic elements of the apparatus, the second power supply circuit can be sized and configured to power only the appended module. Thus, the energy consumption is minimized due to the adaptation of the second power supply circuit to the appended module.”

Claim 9 is a method Claim with limitations similar to the limitations of Claims 4 and 5 and is rejected under similar rationale.
9. The control method of a voice wake-up device of claim 6, wherein the voice wake-up device further comprises a stabilizer coupled to the microcontroller unit, a quartz-crystal oscillator coupled to the microcontroller unit , and a power supply module coupled to the stabilizer, the power supply module is configured as a power supply source for the voice wake-up device independent to the electronic device, the stabilizer is configured to stabilize the voltage supplied to the voice wake-up device, and the quartz-crystal oscillator is configured to make the microcontroller unit operate at a predetermined operating frequency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659